Citation Nr: 1429256	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  07-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for to degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.  

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who no longer works for the Board.  A transcript of that hearing is associated with the claims file.  In a December 2012 letter, the Veteran was asked if he desired a new hearing by a VLJ currently working for the Board.  In a December 2013 response, the Veteran indicated that he did not desire a new hearing and that the Board should consider his case based on the evidence of record.   

In September 2009 and November 2011, the Board remanded the claim for service connection for psychiatric disorder and the claim for increase for low back disability to the agency of original jurisdiction (AOJ) for additional development.

The Veteran initially had a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on appeal but withdrew this claim during the July 2009 Board hearing.  The Veteran has not subsequently reasserted this claim and although a TDIU claim can be derivative of a claim for increase, in this case it has not been raised by the record, as the evidence does not suggest that the Veteran is unemployable due to service-connected disabilities.  Accordingly, a TDIU claim is not currently on appeal.    
  

The issue of entitlement to service connection for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that at least some portion of the Veteran's current psychiatric disability is due to his service-connected low back disability.  

2.  The Veteran's low back disability has been manifested as pain, including on motion; forward flexion to 60 degrees or less and muscle spasm or guarding severe enough to result in abnormal spinal contour have not been shown.  

3.  The Veteran's right lower extremity radiculopathy is not shown to involve more than mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran's left lower extremity radiculopathy is not shown to involve more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for psychiatric disability as secondary to low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 10 for low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5243 (2013). 

3.   The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 5235-5243, 8520 (2013).

4.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 5235-5243, 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome of the claim for service connection for psychiatric disability detailed below, an assessment of VA's duties under the VCAA is not necessary.  Also, the claim for increase stems from the original grant of service connection in the appealed rating decision; thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Additionally, the Board notes that VCAA notice letters were provided to the Veteran in May 2007 (claim for increase) and August 2006 (psychiatric disability).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment, records, private treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the July 2009 Board hearing, along with various written statements provided by the Veteran, his friends and relatives, and by his representative on his behalf.  Additionally, there is no indication or allegation that the Veteran's low back disability has worsened since he was afforded the most recent VA examination in February 2012.  Accordingly, a newer VA examination is not necessary.  

Additionally, the Board finds that the July 2009 hearing was adequate as the VLJ who conducted it explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further the case was the subject of two subsequent remands for further development and there is no indication that there is any further outstanding evidence pertinent to the claims herein decided.   Accordingly, to the extent there were any shortcomings in the hearing notice, the Veteran was not prejudiced.  Moreover, the AOJ appropriately complied with the instructions in the prior remands.   

In sum, the Board finds that no further AOJ action, prior to appellate consideration of the claims herein decided, is required.  
II.  Analysis

A.  Service connection for psychiatric disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran alleges that his psychiatric disorder (i.e. depression) became manifest in service and is directly related to service and also alleges that it has been caused by his service-connected low back disability.   

During his July 2009 travel Board hearing, the Veteran testified that his psychological condition began at the time he sustained a back injury while stationed at Fort Polk, Louisiana.  He stated that the condition continued when he was stationed in Korea and had a difficult sergeant.  The Veteran testified that his psychological problems in service culminated with him taking a large amount of Valium and cutting his own arm with a bayonet.  He indicated that he was discharged due to this incident.  The Veteran stated that he did not mention his psychiatric issues at discharge because he was afraid of receiving a dishonorable discharge. 

The Veteran also reported that he received psychiatric treatment directly after service at the Boston VAMC and that he has been treated more or less consistently since then. At an April 2007 VAMC visit, the Veteran was specifically found to suffer from a mood disorder secondary to pain.  Also, in a November 2009 opinion, a VA psychiatrist diagnosed the best diagnosis for the Veteran was depression secondary to a medical condition with chronic pain.  Consequently, because the Veteran was service-connected for chronic degenerative arthritis of the spine, the psychiatrist believed he should be service connected for mood disorder secondary to this service-connected medical condition.    

After examining the Veteran in November 2009, a VA examiner provided Axis I diagnoses of depressive disorder not otherwise specified, alcohol dependence in sustained full remission, and polysubstance dependence (anxiolytics, analgesics); and an Axis II diagnosis of cluster B personality features.  In her November 2009 opinion the examiner concluded that it was less likely than not that his depression was caused by or the result of the Veteran's military activity. 
The examiner explained her conclusions in terms of the Veteran's childhood, long history of substance abuse, hepatitis C, post-service situational stressors, presence of longstanding Axis II characterological patterns, and lack of evidence to suggest mental health treatment prior to 1986.  She explained that "it is highly likely that the Veteran's childhood history, his longstanding characterlogical patterns, along with his use of drugs and alcohol are the predisposing factors in the onset of depression." She went on to state as part of that rationale "[a]lthough it can be assumed that medical problems can contribute to increased depressive symptoms, given this Veteran's history, it cannot be assumed that they are the sole cause of its onset." 

In an April 2011 addendum, the examiner provided an opinion that it is less likely than not that the Veteran's back pain, in and of itself, caused him to develop a depressive disorder or that his depression has been permanently aggravated beyond its natural progression by his service-connected low back disorder.  She explained her conclusion in terms of the same factors that she referred to in the November 2009 report.  She also included the following sentence: "Determining aggravation due solely to his service-connected back condition is impossible, but in consideration of all of the aforementioned issues, any contribution of back pain to depression would be minimal."

In a May 2011 opinion, a VA psychiatrist noted that the Veteran reported that he had PTSD secondary to a tour in Korea.  The Veteran indicated that he was assaulted and harassed by his superior.  This made him depressed and led to an overdose of Valium.  The Veteran reported that he was suicidal at the time and was threatening impulsive behavior.  He indicated that self-mutilated his forearm resulting in him seeing a psychiatrist who treated him.  He was informed that he could be discharged medically but that this would delay his discharge.  The psychiatrist found that since the Veteran was treated by a psychiatrist in the military, he believed that the Veteran "would be service-connected."

At a March 2012 VA psychiatric examination, the Veteran was diagnosed with depressive disorder NOS.  The examiner found that the Veteran did not have a diagnosis of PTSD.  The examiner opined that it was less likely than not that the Veteran's psychiatric disability had its onset during active service or was related to his active service.  The examiner noted that although the Veteran endorsed some nervous trouble during service, including sleeping, depression and excessive worry, post-service, there was no mention of depression or other psychiatric pathology until the mid-1980s, at which time he made an apparent suicide attempt after his divorce.  Subsequent to this, he was not seen for mental health treatment until 2002, again for a brief period, and then he was not seen again until 2007.  Given the significant gaps in treatment as well as the lack of any documented depressive symptoms consistently over the years, the examiner found that it was less likely than not that the Veteran's current symptoms of depression are related to his active service.  However, concerning potential secondary service connection, the examiner simply indicated that she concurred with the April 2011 VA medical opinion (i.e. that any contribution of back pain to depression would be minimal).

The above summarized evidence shows that service connection on a direct basis is not warranted as the weight of the medical evidence indicates that a chronic psychiatric disability did not become manifest in service or that such current disability is otherwise related to service.  In this regard, the November 2009 and March 2012 VA medical opinions both weigh against a finding of direct service connection.  On the other hand, the May 2011 VA psychiatrist's opinion does weigh in favor of direct service connection.  However, it is less definite and thorough in nature as the psychiatrist merely concluded that since the Veteran was treated by a psychiatrist in the military, he believed that the Veteran "would be service-connected."  The psychiatrist did not specifically discuss whether this psychiatric visit was actually indicative of manifestation of a chronic psychiatric disability during service.  Thus, the Board finds that it may not be afforded as much probative weight.  Additionally, as a layperson, without any demonstrated specific knowledge concerning the etiology of psychiatric disability, the Veteran's own assertions on the matter, may be afforded only mimimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).    

However, the Veteran's back pain is clearly a symptom of his underlying service-connected low back disability, degenerative disc disease.  Although the more recent VA examination findings show only a minimal contribution by the back pain to the depression, even this small level of contribution is sufficient to award secondary service connection based on causation and/or aggravation.  Accordingly, service connection for psychiatric disability is warranted as secondary to the Veteran's service-connected low back disability.   

B.  Increased ratings for low back disability and radiculopathy

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's low back disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In an initial March 2007 rating decision, the AOJ granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable rating effective July 21, 2006.  Also, in a separate January 2009 rating decision, the AOJ granted service connection for bilateral lower extremity radiculopathy and assigned a 10 percent rating for each lower extremity effective June 5, 2008.  Then, in a September 2012 rating decision, the AOJ granted an increased, 10 percent rating, for the Veteran's lumbar spine disability effective July 21, 2006.  As the Veteran has not expressed satisfaction with these current ratings, and as the ratings for the radiculopathy are a component of the underlying rating for low back disability, all of these claims may be considered on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).   

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for rating of intervertebral disc syndrome).

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25. 

A 10 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, the rater is to separately evaluate any associated objective neurologic abnormalities.  

The Veteran's radiculopathy has been rated as 10 percent disabling for each lower extremity under Diagnostic Code 8520 for impairment of the sciatic nerve.  Under this Code, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

At a February 2007 VA examination, the Veteran reported daily sharp and dull low back pain with stiffness and mild weakness.  The Veteran indicated that he had received physical therapy treatment with mild relief.  The Veteran also reported that he was taking flexeril, naproxen, Percocet and morphine for pain with some relief.  The Veteran indicated that he did not experience any flare-ups.  The Veteran walked without the use of an assistive device and was noted to be able to walk a normal distance.  The Veteran reported that since May 2006 he had been unable to work as a stockperson at a beverage store due to his low back problem.  The examiner found that the Veteran did not have intervertebral disc syndrome.  

Physical examination showed that posture, gait, head position, curvature of the spine and symmetry of the spine were all normal.  There was no spasm, tenderness to palpation or painful motion.  Range of motion of the lumbar spine was normal and neurological examination was normal.  A lumbar spine X-ray revealed mild degenerative changes at L5-S1 and an MRI of the lumbar spine revealed bulges at L3-4, 4-5 and 5-S1.  The diagnosis was degenerative disc disease of the lumbar spine with mild chronic low back pain.

At a November 2009 VA spine examination, the Veteran reported that he was experiencing more pain since his last VA examination.  He indicated that he was taking methacarbomol, three times per day and naproxen, twice per day, for the pain.  He reported that his response to the treatment was poor.  He also indicated that he had a history of decreased motion, stiffness and spasms; that he was unable to walk more than 100 yards; and that he used a cane.  Physical examination showed normal posture, head position and symmetry in appearance.  The Veteran exhibited an antalgic gait with use of a cane.  He was also wearing a right knee brace.  There was lumbar flattening, bilateral tenderness and bilateral pain with motion.  On objective examination, spasm, guarding, atrophy and weakness were not shown.  Neurological examination was unremarkable.  

Range of motion was 65 degrees flexion, 20 degrees right and left lateral flexion, 20 degrees left rotation and 15 degrees right rotation.  There was objective evidence of pain following repetitive motion but there was no additional motion after repetitive use.  Lasegue's sign was positive bilaterally.  The examiner noted that the Veteran claimed that he was in pain and demonstrated a grimace during the last 10 degrees of all spinal movements.  The examiner noted that the Veteran's usual occupation was stock clerk.  

At a March 2012 VA lumbar spine examination, the diagnosis was degenerative joint disease of the lumbar spine.  The Veteran reported low back pain daily with radiation to both legs.  The Veteran reported that he did not experience any flare-ups.  Physical examination showed that range of motion was 80 degrees flexion with pain beginning at 80 degrees; 30 degrees extension with pain beginning at 30 degrees; 30 degrees right and left lateral flexion with pain beginning at 30 degrees; and 30 degrees left and right rotation with pain beginning at 30 degrees.  Range of motion was unchanged after repetitive use.  The examiner found that the Veteran did not exhibit any functional loss, functional impairment and/or additional limitation of motion of the thoracolumbar spine after repetitive use.  The Veteran also did not have any localized tenderness or pain to palpation in the joints or soft tissue of the thoracolumbar spine.  Additionally, there was no guarding.   Neurological examination was unremarkable aside from positive straight leg testing bilaterally and mild intermittent pain in the sciatic nerve distribution bilaterally, noted to be a symptom of radiculopathy.  The examiner found that the severity of the radiculopathy was mild and that the Veteran did not have intervertebral disc syndrome.  The examiner noted that the Veteran made regular use of a cane.  The examiner found that the Veteran's low back condition did not impact his ability to work.  

At a March 2012 VA neurological examination, the Veteran was diagnosed with bilateral lumbar radiculopathy.  The Veteran reported that he experienced off and on low back pain radiating to both legs.  Physical examination was mostly unremarkable.  The Veteran did exhibit an antalgic gait.  The examiner also found that the Veteran exhibited mild incomplete paralysis of the scitatic nerve bilaterally.  The examiner again noted that the Veteran regularly used a cane.  The examiner also indicated that the Veteran's radiculopathy impacted his ability to work in that it would be difficult for him to perform jobs requiring prolonged walking, climbing and heavy lifting.

VA treatment records during the appeal period generally show consistent findings of low back pain.  The Veteran has also been found to exhibit muscle spasms and radiculopathy.  

Considering the General Formula, forward flexion of the thoracolumbar spine has not been shown to be 60 degrees or less at any time during the appeal period.  In this regard, flexion was found to be normal in February 2007; to 65 degrees in November 2009 and to 80 degrees in March 2012.  Nor are there any other findings of record showing forward flexion to 60 degrees or less during the appeal period.  Similarly combined range of motion of the thoracolumbar spine has not been shown to be 120 degrees or less.  Additionally, while there is some indication that the Veteran has experienced muscle spasms, such symptomatology has not been severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, to the extent that the Veteran has experienced any guarding, there is no indication that it has resulted in any such abnormal spinal contour.  Accordingly, there is no basis for assigning a higher, 20 percent rating under the General Formula.  Moreover, as incapacitating episodes requiring bedrest prescribed by a physician have not been shown, a rating in excess of 10 percent is also not warranted for such episodes.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has had functional loss beyond that currently compensated at any time during the appeal period.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, although there was evidence of pain on repetitive use during the November 2009 VA examination, there was no additional loss of motion on repetitive use.  Similarly, during the March 2012 VA examination, the examiner affirmatively found that the Veteran did not exhibit any functional loss, functional impairment or additional limitation of motion after repetitive use.  Thus, although the Veteran has been shown to have some level of back pain and at times, spasm, given that these objective evaluations did not show a significant amount of functional loss associated with his symptomatology, a rating in excess of 10 percent based on such loss is not warranted.  

The Board has also considered whether the Veteran may be entitled to an increased rating for his sciatic radiculopathy of the lower extremities.  However, as more than mild incomplete paralysis has not been shown at any time during the appeal period a rating in excess of 10 percent is not warranted.  In this regard, the March 2012 VA examiner specifically found that the Veteran exhibited mild incomplete paralysis of the sciatic nerve bilaterally and there are no findings of record showing more severe neurological impairment of the lower extremities.  Additionally, there are no findings of mild incomplete paralysis of either sciatic nerve prior to June 5, 2008 so as to warrant assignment of a separate compensable rating for radiculopathy of the lower extremity prior to this date.  

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's low back disability and associated lower extremity radiculopathy symptomatology, including pain, spasm and limitation of motion, is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for an acquired psychiatric disorder, as secondary to service connected low back disability, is granted.   

A rating in excess of 10 percent for to degenerative disc disease of the lumbar spine is denied.  

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.    

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.    


REMAND

The Veteran alleges that his current cervical spine disability, degenerative disc disease of the cervical spine has been caused or aggravated by his service-connected lumbar spine disability.  In a January 2009 VA opinion, a VA examiner found that it was less likely than not that the Veteran's neck condition (i.e. cervical spine disability) was caused by or a result of degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran had continued to have neck pain since 1993 and that the neck pain was not shown during active duty.  The examiner noted that degenerative arthritis of the neck with neck pain had been treated continuously since 1993.  He then indicated that service connection for degenerative arthritis of the lumbar spine "does not specify what segment of the spine is affected."  The Board finds that this is an inadequate opinion as the examiner did not intelligibly explain why he arrived at his conclusion.  Also, the examiner did not specifically address whether the cervical spine disability has been aggravated by the lumbar spine disability.  Accordingly, a remand is required so that the Veteran may be afforded a new VA examination to assess the likely etiology of his current cervical spine disability.  Prior to arranging for the examination, the AOJ should obtain VA treatment records for the Veteran's cervical spine and lumbar spine disabilities dated since August 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran's cervical spine and lumbar spine disabilities dated since August 2012.   

2.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current cervical spine disability.   The Veteran's claims folder, including the service treatment records, post-service treatment records, the January 2009 VA examination report and any other information deemed pertinent must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion which answers the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current cervical spine disability is directly related to his military service?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current cervical spine disability has been caused by his service-connected lumbar spine disability?

C) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current cervical spine disability has been aggravated by his service-connected lumbar spine disability?

The examiner should clearly explain the rationale for each opinion provided.  

3.  Review the medical examination report to ensure that the medical opinions provided are adequate.  The case should be returned to the examiner if all questions posed are not sufficiently answered.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


